UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7691


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MAURICE DUGGER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:05-cr-00197-1)


Submitted:    January 30, 2009             Decided:   February 24, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Dugger, Appellant Pro Se. Monica Lynn Dillon, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice Dugger appeals from the district court’s order

granting his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006), arguing that the district court abused

its   discretion      in   determining      where,     within        the     reduced

guideline    range,   to   impose    sentence.       We     have   reviewed      the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                    United States v.

Dugger, No. 3:05-cr-00197-1 (S.D. W. Va. Aug. 7, 2008); see U.S.

Sentencing    Guidelines    Manual    §    1B1.10    cmt.    n.1(B)(iii).        We

dispense     with   oral   argument       because    the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                      2